Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant’s argument on numbered Page 3 “Applicant respectfully disagrees with the Examiner and asserts that the Examiner is misinterpreting what is taught by Cui. As disclosed on page 11, section 4.1, when migrating tasks from one processor core to another, Cui does not consider the locality of a "data storage resource" to a "processor core," as recited in Applicant's independent claims, but rather simply considers the latency when migrating a task form one processor core to another, which may differ based on how close the processor cores are to one another. As disclosed by Cui, "[t]he latency is 9.3 microseconds between two cores on the same chip, 9.7 microseconds between two cores one hop away, 10.2 microseconds two hops away, and 11.6 microseconds three hops away." Nowhere does Cui consider the locality of a "data storage resource" to a "processor core" when deciding whether to redispatch a task from one processor core to another, as addressed in Applicant's independent claims. Thus, Cui uses completely different criteria when determining whether to migrate a task. For at least this reason, Applicant asserts that Cui fails to anticipate all the limitations recited in Applicant's independent claims”, examiner respectfully disagrees and notes the following:
which avoids many expensive node-to-node cache line transfer”.

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132